Citation Nr: 1639767	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  05-25 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to exposure to herbicides (including Agent Orange).

2.  Entitlement to service connection for coronary artery disease, claimed as due to exposure to herbicides (including  Agent Orange), or as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2004 rating decision in which the RO, inter alia, denied service connection for diabetes mellitus, type II, and coronary artery disease.  In November 2004, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in May 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2005.

In October 2005, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In October 2009, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claims (as reflected in a June 2010 supplemental SOC (SSOC)) and returned these matters to the Board for further consideration.

In December 2010, the Board denied the claims on appeal.  The Veteran appealed the December 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  


In September 2011, the Board again remanded the Veteran's claims to the RO, via 
the AMC, for further action consistent with the parties' joint motion and to afford the Veteran a Board hearing.  After completing the requested development, the RO/AMC continued to deny the claims (as reflected in an April 2013 SSOC) and returned the matters on appeal to the Board for further consideration.

In December 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.  The record was held open for 30 days until January 11, 2014, to allow for the submission of additional evidence.  As requested, a copy of the hearing transcript was sent to the Veteran and his representative in March 2014.  

In August 2014, the Board denied the claims on appeal.  The Veteran appealed the August 2014 Board decision to the Court.  In February 2016, the Court issued a Memorandum Decision, setting aside the Board's decision, and remanding the claims to the Board for further proceedings consistent with the decision.

The Veteran's paper claims file has been converted into a paperless, electronic claims file via the Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  All records in such files have been reviewed. 

For reasons expressed below, the matters on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

In light of points raised in the February 2016 Court Memorandum Decision, and the Board's review of the claims file, further AOJ action on the claims on appeal is warranted.

The Veteran is seeking service connection for diabetes mellitus, type II, and coronary artery disease.  In his statements of record and at the Board hearing, the Veteran has asserted that he was exposed to herbicides while traveling to Vietnam to repair aircrafts and, thus, these disabilities should be presumed as due to his service.  In the alternative, he has also asserted that his coronary artery disease is secondary to his diabetes mellitus, type II.  

The Veteran's service personnel file confirms that he served during the Vietnam War in the United States Navy from December 1966 to May 1967 on board the USS Kitty Hawk with ATKRON 112.  The records show that the Veteran was awarded the National Defense Service Medal, Vietnam Service Medal and Vietnam Campaign Medal.  However, his personnel records do not indicate whether he ever stepped foot in Vietnam.  Likewise, his service treatment records are also silent with respect to service in-country.  In June 2004, the National Personnel Records Center (NPRC) provided that there were no records of exposure to herbicides for the Veteran.  However, a subsequent July 2014 response from the NPRC indicated that it was unable to determine whether the Veteran had in-country service in Vietnam, and that his Navy unit, Attacked Squadron 112, could have been assigned to ship or to shore. 

For Department of Defense purposes, the Veteran's unit was credited with Vietnam service from December 31, 1966 to January 3, 1967, from March 2, 1967 to March 28, 1967, from April 12, 1967 to April 28, 1967, and from May 8, 1967 to May 23, 1967.  However, the NPRC concluded that the Veteran's service record provides no conclusive proof of his physically being in country. 

In a June 2004 statement, the Veteran indicated that he was stationed aboard the USS Kitty Hawk in the Gulf of Tonkin and that his duties as a jet mechanic required that he travel from the carrier to Da Nang, Vietnam to repair a damaged A-4C on at least one occasion in 1967. 

The claims file also contains a July 2005 VA Medical Center letter regarding examination findings for the Agent Orange Registry, which indicated a history of Agent Orange exposure. 

In correspondence dated in September 2005, the Veteran indicated that, while stationed on the USS Kitty Hawk, he was sent to Da Nang to repair aircraft, and that on one occasion, the runway in Da Nang was under mortar attack and his crew was forced to do a short field landing, evacuate the aircraft, and crawl through the vegetation.  He said that he also had to sign for weapons after arriving.  He indicated that he never kept a record of his trips to Da Nang.  He reported that it had been over 35 years and he could not remember who the other members of the repair crew were or whether he went to Da Nang two or three times.

In support of his claim, the Veteran submitted a September 2005 email from D.M., Sr., whom he served with in the VA-112.  D.M., Sr. said he remembered a trip to Da Nang but that he was not on it.  However, he did not indicate that the Veteran had traveled to Da Nang.   

During the October 2005 DRO and December 2013 Board hearings, the Veteran testified that he served on the USS Kitty Hawk as an aviation machinist.  He stated that his duties required him to visit Vietnam on two or three occasions to fix planes that were damaged and unable to fly back to the ship, but could not recall exact number of times.  He said that he was in Da Nang for one day on one trip and for four days on another trip.  He added that he was never provided with separate orders for his trips because he was traveling and performing his duties under his current command.  He stated that nothing changed with his duties other than the location. 

The Veteran also submitted a lay statement dated February 2008 from S.M., refers to a funeral and the deceased mentioning to S.M. at one point that he saw the Veteran in Da Nang.  

Deck logs for the USS Kitty Hawk show that there were transfers of personnel, fuel and ammunition between vessels and that personnel went ashore in the Philippines and Hong Kong, however, they do not show that personnel, including the Veteran, were sent to the land border of Vietnam or its inland waterways.  

In correspondence received from the Veteran's representative in August 2016, reference was made to recently declassified documents from the Naval History and Heritage Common's website showing that the USS Kitty Hawk conducted air operations over Vietnam during various periods from January 1971 to June 1971.  The correspondence submitted by the Veteran's representative also referenced research findings regarding a separate Veteran's claim which had shown that the Command History for the USS Kitty Hawk had revealed that-it conducted special operations on Yankee Station in the Gulf of Tonkin at various times in December 1970 and between January 1971 and June 1971, to include reference to aircraft landing in Vietnam in April 1971 when two persons departed the USS Kitty Hawk for Da Nag via the ship's Carrier Onboard Delivery Aircraft.

While the time period referenced by the research identified by the Veteran's representative is subsequent to that during which the Veteran served aboard the USS Kitty Hawk, the Board finds that the record includes information indicating that there has been recently declassified information available from the Naval History and Heritage Common that may provide additional information regarding the activity of the USS Kitty Hawk during the Veteran's tour of duty therein, efforts must be undertaken to obtain any such additional evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2015).

Also while these matters are on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014)); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (prior to adjudicating the claims on appeal. 

Accordingly, these matters are hereby REMANDED for the following:
 
1.  Undertake efforts to obtain any additional declassified information available from the Naval History and Heritage Common that may provide additional information regarding the activity of the USS Kitty Hawk during the Veteran's tour of duty therein, to specifically include indications of personnel departing the vessel for operations in Vietnam during the Veteran's period of active service  All records and/or responses received should be associated with the electronic claims file

2.  Furnish to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the matters on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).
 
3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 
 
5.  After completing the requested actions, and any additional notification and/or development action deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and attorney a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


